      Case 2:19-cr-00049-RMP     ECF No. 81   filed 09/02/20   PageID.292 Page 1 of 4




     William D. Hyslop
 1
     United States Attorney
 2   Eastern District of Washington
     Patrick J. Cashman
 3
     Assistant United States Attorney
 4   Post Office Box 1494
     Spokane, WA 99210-1494
 5
     Telephone: (509) 353-2767
 6
                         UNITED STATES DISTRICT COURT
 7
                    FOR THE EASTERN DISTRICT OF WASHINGTON
 8
     UNITED STATES OF AMERICA,
 9
10                               Plaintiff,        2:19-CR-00049-RMP-1
11                     vs.                         Government’s Recommendation on
12                                                 Sentencing
     JAYDIN LEDFORD,
13
14                              Defendant.
15         Plaintiff, United States of America, by and through William D. Hyslop, United
16 States Attorney for the Eastern District of Washington, and Patrick J. Cashman,
17 Assistant United States Attorney for the Eastern District of Washington, submits the
18 following sentencing memorandum:
19                      I.   Base Offense Level and Enhancements
20         The United States concurs with the United States Probation Office’s calculation
21 of a base offense level of 12, pursuant to USSG §2A6.1(a). The Government further
22 agrees the base offense level is increased by six (6) levels because Sheriff Knezovich
23 is a government officer or employee. USSG §3A1.2(b)
24        The Government agrees that the offense level should be decreased by 3 levels
25 for the Defendant’s timely acceptance of responsibility. The Defendant therefore has
26 an adjusted offense level of 15. The Criminal History Category as calculated by the
27 United States Probation Office (USPO), which the United States agrees, is I. The
28
     Government’s Sentencing Memorandum- 1
         Case 2:19-cr-00049-RMP    ECF No. 81   filed 09/02/20   PageID.293 Page 2 of 4




     Defendant therefore has a sentence range of 18 to 24 months. However, pursuant to
 1
     the Fed. R. Crim. P. 11(c)(1)(C) plea agreement 1, and in the consideration of the facts
 2
     and circumstances of this case and the 18 U.S.C. § 3553(a) factors, a sentence below
 3
     the advisory guideline range is appropriate and no greater than necessary to meet the
 4
     principles of federal sentencing.
 5
                                  II.    18 U.S.C. § 3553(a) Factors
 6
             In considering the 18 U.S.C. § 3553(a) factors, the Government requests the
 7
     Court accept the terms of the Fed. R. Crim. P. 11(c)(1)(C) plea agreement and
 8
     sentence the Defendant to a five (5) year term of probation. Such a sentence is
 9
10 “reasonable” under the facts and circumstances of this case and would not be greater
11 than necessary to promote the purpose and policy of the Federal Sentencing Act, 18
12 U.S.C. § 3553(a).
13      In fashioning the Plea Agreement, the Government weighed the nature and

14 circumstances of this case against the characteristics and lack of criminal history of
15 the Defendant. The Government submits the threats made by the Defendant are
16 egregious and caused significant alarm. This commentary taken as a whole produces
17 a very alarming image that warrants serious attention.
18           However, when weighing the facts and circumstances of this case against the

19 characteristics and lack of criminal history of the Defendant, a different approach
20 from requesting imposition of a prison sentence appears more appropriate. As a result
21 of weighing these factors, as well as consultation with the victim, the parties reached a
22 resolution that satisfies the interests of the Government as well as assisting in the
23 needs of the Defendant as detailed in the Pre-Sentence Investigation Report
            2
24 (“PSIR”) . ECF No. 63.
25
26
     1
27       ECF No. 58.

28
     2
         ECF No .63.

     Government’s Sentencing Memorandum- 2
       Case 2:19-cr-00049-RMP     ECF No. 81    filed 09/02/20   PageID.294 Page 3 of 4




                                         III.   Conclusion
1
           Accordingly, the Government submits a sentence of 5 year term of probation is
2
     justified under 18 U.S.C. § 3553(a) and believes that it is an appropriate and
3
     reasonable sentence.
4
           DATED: September 2, 2020.
5
6
7
                                                         William D. Hyslop
8
                                                         United States Attorney
9
10
                                                         s/ Patrick J. Cashman________
11                                                       Patrick J. Cashman
12                                                       Assistant U.S. Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum- 3
      Case 2:19-cr-00049-RMP    ECF No. 81    filed 09/02/20   PageID.295 Page 4 of 4




                               CERTIFICATE OF SERVICE
1
2         I hereby certify that on September 2, 2020, I electronically filed the foregoing
3 with the Clerk of the Court using the CM/ECF System which will send notification of
4 such filing to the following, and/or I hereby certify that I have mailed by United States
5 Postal Service the document to the following non-CM/ECF participant(s):
6
7         Andrea George: andrea_george@fd.org

8
                                           s/ Patrick J. Cashman
9
                                           Patrick J. Cashman
10                                         Assistant United States Attorney
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Government’s Sentencing Memorandum- 4
